24 F.3d 250NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Edward L. HOHN, Esq., Defendant-Appellant.
No. 93-16209.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1994.*Decided April 28, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Edward L. Hohn appeals pro se the district court's denial of his habeas petition pursuant to 28 U.S.C. Sec. 2255.  Hohn alleges that his trial attorneys were ineffective in that they failed to present a defense of diminished mental capacity and to call two potential defense witnesses at trial.


3
This court reviews de novo the district court's denial of a habeas petition under 28 U.S.C. Sec. 2255.   United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990).  We affirm the district court.


4
To establish ineffective assistance of counsel, a defendant must show that the attorneys' performance was deficient and that the deficiency prejudiced his defense.   Strickland v. Washington, 466 U.S. 668, 687 (1984).


5
The record shows that defense counsel made a reasonable investigation into Hohn's case.  Counsel considered and rejected the diminished capacity defense and also decided, as a matter of strategy, not to call the two additional witnesses at trial.  These decisions were tactical and fall within the scope of reasonable professional assistance.


6
Hohn has not shown that his counsels' performance was deficient or that the result of the trial was unreliable.   Lockhart v. Fretwell, 113 S.Ct. 838, 844 (1993).  Therefore, we affirm the denial of Hohn's habeas petition.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3